NO. 12-10-00278-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JEFFREY L. WEINSTEIN, JAMES
H.     §                      APPEAL FROM THE 
OWEN AND WEINSTEIN LAW
FIRM/
JEFFREY L. WEINSTEIN, P.C.,
APPELLANTS
                                                                        
V.                                                                    §                      COUNTY
COURT AT LAW #3 
 
PELTIER ENTERPRISES, INC.
d/b/a PELTIER NISSAN,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            Appellant
Jeffrey Weinstein and Appellee Peltier Enterprises, Inc. d/b/a Peltier Nissan
have filed an unopposed motion to dismiss this appeal.[1]  In their motion, the parties
state that they have reached a resolution of this dispute and no longer wish to
pursue the appeal.  Because the parties have met the requirements of Texas Rule
of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed. 

Opinion delivered April 29, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)







 




 







                [1] Jeffrey Weinstein, James H.
Owen, and Weinstein Law Firm/Jeffrey Weinstein, P.C., filed a joint notice of
appeal.  The notice of appeal was signed by their joint counsel, and counsel
filed a brief on behalf of all three appellants.  The brief includes a
statement that James H. Owen and the Weinstein Law Firm/Jeffrey Weinstein,
P.C., are no longer pursuing their appeals.  Consequently, they did not join in
the motion to dismiss.